MEMORANDUM OF DECISION

JAMES A. GOODMAN, Bankruptcy Judge.
This matter came before the Court on Joseph Y. O’Donnell’s (“Trustee”) complaint against Eliot Chertok (“Defendant”) to compel turnover of property pursuant to 11 U.S.C. § 542. Both parties moved for summary judgment. The issue is whether Debt- or owned the property, a 1992 Buick Riviera, at the time of the filing of the bankruptcy petition.
I. FINDINGS OF FACT
The case was submitted upon stipulation of the following facts:
Cork & Bagel Trading Company (“Debt- or”), a closely-held corporation, filed for protection under Chapter 7 of the Bankruptcy Code on March 23,1993. Defendant was the Treasurer and a Director of Debtor during all relevant times.
On March 11, 1992, just over one year prior to the filing of the bankruptcy petition, Defendant purchased a 1992 Buick Riviera (“vehicle”) from Frank Goodwin’s Chevrolet^ Buick (“Goodwin’s”). Defendant paid the purchase price, sales taxes, excise taxes, registration fees, and maintenance, totaling $28,-601.76, all by checks drawn on non-Debtor bank accounts with non-Debtor funds. However, the sales invoice lists Debtor as the purchaser and both the certificate of title and registration are in Debtor’s name because the salesman at Goodwin’s assumed that the Riviera was a company vehicle and prepared the registration paperwork in Debtor’s name.1 Defendant has always been in possession and control of the vehicle. The vehi-*790ele has not been used in Debtor’s business except for occasional use by Barbara Cher-tok, Defendant’s wife and Debtor’s President, for business-related travel. Until May 1, 1995, the vehicle was insured under Debtor’s business insurance policy at a cost of $1,459.92, and Debtor was the loss payee. The only other expenditure by Debtor was $235.88 for gasoline purchased in connection with Barbara Chertok’s business-related travel. Debtor has never claimed the vehicle as an asset nor allowed for its depreciation on the corporate tax returns.
II. CONCLUSIONS OP LAW
Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.BankrJP. 7056. The Court finds there are no genuine issues of material fact and the only legal issue is what constitutes ownership of a vehicle for purposes of this turnover action.
A debtor’s rights and interests in property are determined by state law. See Barnhill v. Johnson, 503 U.S. 393, 397, 112 S.Ct. 1386, 1389, 118 L.Ed.2d 39 (1992); In re One Bancorp Securities Litigation, 151 B.R. 1, 2 (D.Me.1993). Under Maine law, an owner, for certificate of title purposes, is “a person ... having the property in or title to a vehicle.” 29 M.R.S.A. § 2351(5) (1973) (emphasis added), repealed by 29-A M.R.S.A. § 602(8) (1995).2 The certificate of title must contain “[t]he name and address of the owner.” 29 M.R.S.A. § 2367(1)(B) (1973), repealed by 29-A M.R.S.A. § 658(1)(B) (1995). “A certificate of title ... is prima facie evidence of the information appearing on it.” 29 M.R.S.A. § 2367(4) (1973), repealed by 29-A M.R.S.A. § 658(4) (1995).
The Court finds that under the definition of owner, both Debtor and Defendant qualify as owners of the vehicle. Debtor’s name is on the certificate of title creating a rebutta-ble presumption that Debtor is the owner of the vehicle. The Court finds that Defendant has overcome the presumption based on the stipulated facts: Defendant paid the entire purchase price of the vehicle, including taxes, fees, and later, maintenance and insurance with non-Debtor funds drawn on non-Debtor bank accounts; he was in exclusive control and possession of the vehicle, except when he loaned it to his wife, Debtor’s President, for de minimus business-related travel; Debtor expended insignificant amounts of money on gasoline ($235.88) and insurance ($1,459.92) for the vehicle as compared to Defendant’s expenditures; Debtor did not declare the vehicle as an asset or allow for depreciation on its tax returns; and the affidavit of Goodwin’s salesman shows that there was no intention by either Defendant or Debtor to have the vehicle titled and registered in Debtor’s name, but rather it was a mistake attributable to the salesman.
The Court finds, therefore, that Defendant was the owner of the vehicle at the time the bankruptcy petition was filed. Defendant’s motion for summary judgment is granted and the Trustee’s motion is denied.
The foregoing constitutes findings of fact and conclusions of law pursuant to Fed. R.Bankr.P. 7052.

. Debtor separately maintained a leased 1987 Buick Estate Wagon purchased from and serviced by Goodwin’s. At the time of the lease, the dealership was called Strawberry Buick. In Feb-ruaiy 1991, Goodwin's purchased Strawberry Buick and continued to operate the dealership under its own name. It was because of this past *790relationship with Debtor that the salesman assumed the vehicle was a company vehicle.


. The motor vehicle statute was repealed and revised effective January 1, 1995. This section substituted "having the property in" with "control.” The meaning, however, is the same.